                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                         IN THE UNITED STATES DISTRICT COURT                                   January 13, 2020
                         FOR THE SOUTHERN DISTRICT OF TEXAS                                   David J. Bradley, Clerk
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                        Plaintiff,                  §
                                                    §
v.                                                  §    CIVIL ACTION NO. H-17-923
                                                    §
L & L INTERNATIONAL, INC. and NA LI,                §
                                                    §
                        Defendants.                 §
                                                    §

         MEMORANDUM AND OPINION GRANTING THE UNITED STATES’S
                  MOTION FOR SUMMARY JUDGMENT

        The government seeks to collect taxes due for almost 20 years. Why has the case taken so

long? In large part because the defendants have had, and taken, many opportunities to submit or

identify additional summary judgment evidence to support their claim that they owe no taxes,

penalties, or interest. Despite those opportunities, the undisputed competent record evidence

establishes that: (1) Na Lin is indebted to the United States Internal Revenue Service for

$1,420,041.54 for unpaid income taxes for the year 2000, with penalties and interest; (2) L & L

International, Inc. is the alter ego of Na Li, entitling the United States to enforce its tax liens against

both Na Li and L & L International, Inc. for payment of Na Li’s tax debt, and to liquidate any

property owned by or titled to L & L International, Inc. or Na Li to apply toward payment of the

income tax Na Li owes; and (3) Na Li and L & L International, Inc. must repatriate any funds that

belonged to Na Li or L & L International, Inc. that Na Li or her father, Bin Li, transferred to the

Bank of China or another foreign bank account, which are impressed with federal tax liens, and

Na Li and L & L International, Inc. must turn over those funds to the United States for payment

toward Na Li’s $1.4 million federal income tax debt for the tax year 2000.
       The reasons for these rulings are set out in detail below.

I.     Background

       A. The Summary Judgment Evidence

       The record includes the following exhibits submitted by the United States:

          1. Certificate of official record for Na Li’s form 1040 for the tax period ending
             December 31, 2000.
          2. A declaration by IRS Revenue Officer Anubhav “Anu” Bagga, with attachments,
             establishing that Na Li did not file a tax return for tax year 2000, triggering an IRS
             audit and the filing of a substitute income tax return for that year assessing a tax
             liability of over $1.4 million.
          3. A deposition of Jacob Thomas, prior record owner of Bag Republic, LLC, which
             employed and paid Na Li in 2009 and 2010.
          4. A deposition of Na Li taken on December 3, 2018.
          5. Certificate of formation for L & L International, Inc. by its agent, JingMin Lu, filed
             on January 10, 2011.
          6. Chase checking account summary for Na Li for April 2016 to May 2016.
          7. The deposition of Bin Li, Na Li’s father.
          8. A deposition of Na Li taken on January 23, 2018.
          9. Assumed name certificate for L & L International, Inc. to conduct business under
             the name of Bag Republic International, filed on January 13, 2011.

(Docket Entry No. 39).

       Na Li and L & L International, Inc. have submitted affidavits from:

          1. Julian Chang, a broker associate with a real estate company who, around the year
             2000, was a financial consultant for a stock trading company where JingXia Lu, Na
             Li’s mother, traded stocks.
          2. Mimi Tan, a neighbor of JingXia Lu, who also traded stocks at the same stock
             trading company.
          3. TieChun Li, the brother-in-law of JingXia Lu, who had an account at the brokering
             house where JingXia Lu traded stocks.

(Docket Entry No. 43-1).

       This summary judgment evidence is considered against the applicable legal standards.




                                                 2
       B. The Legal Standards

           1. Summary Judgment

       “Summary judgment is appropriate only if ‘there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.’” Vann v. City of Southaven, 884

F.3d 307, 309 (5th Cir. 2018) (per curiam) (quoting Hanks v. Rogers, 853 F.3d 738, 743 (5th Cir.

2017)). “A genuine dispute of material fact exists when ‘the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.’” Burell v. Prudential Ins. Co. of Am., 820

F.3d 132, 136 (5th Cir. 2016) (quoting Savant v. APM Terminals, 776 F.3d 285, 288 (5th Cir.

2014)). “The moving party ‘always bears the initial responsibility of informing the district court

of the basis for its motion[.]’” Brandon v. Sage Corp., 808 F.3d 266, 269–70 (5th Cir. 2015)

(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

       “Where the non-movant bears the burden of proof at trial, ‘the movant may merely point

to the absence of evidence and thereby shift to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material fact warranting trial.’” Nola

Spice Designs, L.L.C. v. Haydel Enters., Inc., 783 F.3d 527, 536 (5th Cir. 2015) (quoting

Transamerica Ins. Co. v. Avenell, 66 F.3d 715, 718–19 (5th Cir. 1995) (per curiam)). While the

party moving for summary judgment must demonstrate the absence of a genuine issue of material

fact, it does not need to disprove the opposing party’s case. Coastal Agric. Supply, Inc. v. JP

Morgan Chase Bank, N.A., 759 F.3d 498, 505 (5th Cir. 2014). A fact is material if “its resolution

could affect the outcome of the action.” Burrell v. Dr. Pepper/Seven Up Bottling Grp., Inc., 482

F.3d 408, 411 (5th Cir. 2007). “If the moving party fails to meet [its] initial burden, the motion

must be denied, regardless of the nonmovant’s response.” Pioneer Expl., L.L.C. v. Steadfast Ins.

Co., 767 F.3d 503, 511 (5th Cir. 2014) (quoting Kee v. City of Rowlett, 247 F.3d 206, 210 (5th Cir.


                                                3
2001)). In deciding a motion for summary judgment, the court resolves all reasonable inferences

in favor of the nonmoving party. City and Cty. of San Francisco v. Sheehan, 135 S. Ct. 1765, 1769

(2015).

             2. Tax Liability

          When, as here, a taxpayer fails to file an individual income tax return, and the IRS receives

reports of income paid to the taxpayer for that year, the IRS may calculate her income, and the

resulting income tax, based on these reports. (See Docket Entry No. 39-2 at 2–3, 125–26). If some

of the income is based on stock sales that the taxpayer or an agent conducted, the taxpayer is

required to keep records to establish the amount of gross income she earned from those sales. See

26 U.S.C. § 6001; 26 C.F.R. 1.6001–1; Bengtson v. Comm’r, 101 T.C.M. (CCH) 1235, at *2

(2011). In addition to this general record-keeping requirement, the taxpayer bears the burden to

prove a cost basis in stock and other property. Better Beverages, Inc. v. United States, 619 F.2d

424, 428, n.4 (5th Cir. 1980). If the taxpayer does not provide this evidence, the IRS may assign

the taxpayer a zero basis in the property. Id. When the IRS receives evidence of a taxpayer’s

stock sales from a brokerage firm, the IRS may assign a cost basis of zero, to the extent that the

taxpayer does not prove otherwise. In re Kirk, 114 B.R. 771, 776–77 (Bankr. M.D. Fla. 1990).

             3. Alter Ego

          The alter-ego doctrine focuses on the relationship between a debtor and an entity. If a

debtor uses a corporation as an instrumentality to avoid legal obligations, the corporation’s assets

may be levied to satisfy the debtor’s obligations. See G.M. Leasing Corp. v. United States, 429

U.S. 338, 350–51 (1977); Fourth Inv. LP v. United States, 720 F.3d 1058, 1066 (9th Cir. 2013)

(the IRS may impose tax liens on property held by a third party as the taxpayer’s nominee or alter




                                                   4
ego). The IRS is among the creditors that may apply the alter-ego doctrine to disregard the

corporate form and to collect taxes. See G.M. Leasing, 429 U.S. at 351.

       Under Texas law, whether there is an alter-ego relationship between a taxpayer and a

corporation, trust, or other entity depends on the facts and circumstances. See Zahra Spiritual

Trust v. United States, 910 F.2d 240, 245 (5th Cir. 1990) (discussing Texas law). Whether Na Li

and L & L International, Inc. are in an alter-ego relationship depends on:

       1.       whether Na Li expended personal funds for L & L;
       2.       whether Na Li enjoyed the benefits of L & L;
       3.       whether there was a close family relationship between Na Li and the titleholder of
                L & L;
       4.       whether Na Li exercised dominion and control over L & L;
       5.       whether L & L’s titleholder interfered with Na Li’s use of L & L;
       6.       whether Na Li owned L & L;
       7.       whether L & L observed corporate formalities;
       8.       whether L & L maintained separate bank accounts, books, and records;
       9.       whether L & L and Na Li commingled funds;
       10.      L & L’s capitalization;
       11.      whether Na Li transferred assets, property, or funds to L & L, or vice-versa;
       12.      whether Na Li organized L & L;
       13.      whether L & L operated as a distinct business entity;
       14.      whether L & L transacted Na Li’s business; and
       15.      whether L & L paid Na Li’s personal obligations.

See Century Hotels v. United States, 952 F.2d 107, 110 (5th Cir. 1992); id at 110 n.5.

             4. Enforcing a Defendant’s Tax Liens against an Alter Ego

       If a person liable to pay a tax “neglects or refuses to pay the same after demand, the amount

(including any interest . . . or assessable penalty . . .) shall be a lien in favor of the United States

upon all property and rights to property, whether real or personal, belonging to such person.” 26

U.S.C. § 6321. The IRS has a lien “upon all property and rights to property” belonging to a

delinquent taxpayer. Tex. Commerce Bank-Fort Worth, N.A. v. United States, 896 F.2d 152, 161

(5th Cir. 1990) (quoting § 6321). “The lien arises on the date that the IRS assesses unpaid taxes,

applies to currently owned as well as after-acquired property, and continues until the taxpayer


                                                   5
satisfies the debt, or the statute of limitations runs.” Id. (citing 26 U.S.C. § 6322). The United

States may file a public notice of its tax lien to preserve its statutory lien priority against the

taxpayer ahead of such third parties as purchasers, security interest holders, and judgment lien

creditors. 26 U.S.C. § 6323. A court may enforce a federal tax lien through an order of sale under

26 U.S.C. § 7403. See United States v. Rodgers, 461 U.S. 677, 692 (1983).

            5. Repatriation of Funds Transferred to Foreign Countries

        District courts have broad authority to issue orders necessary for the government to collect

unpaid federal tax liabilities. 26 U.S.C. § 7402(a). The authority extends to ordering repatriation

of funds held in foreign countries and foreign bank accounts to pay taxes owed to the federal

government. United States v. Ross, 302 F.2d 831, 834 (2d Cir. 1962); United States v. McNulty,

446 F. Supp. 90, 92 (N.D. Cal. 1978).

II.     The Timetable Established by the Evidence

        Undisputed summary judgment evidence shows the following sequence of events in the

years at issue.

                 2000-2007

        Na Li failed to file a federal income tax return for the 2000 income tax year. (Docket Entry

No. 39-2 at 74). Third parties reported large amounts of income from stock trades under her social

security number. (Id. at 72). The IRS conducted an audit examination, and Na Li failed to respond

to IRS requests to substantiate the cost basis in these trades. (Id. at 6, 74). The IRS made a federal

income assessment against Na Li, for unpaid income tax, penalties, and interest, for the 2000 tax

year under 26 U.S.C. § 6020(b). (Id. at 2–3, 74). Na Li did not pay. (Id.). The IRS computed Na

Li’s tax liability and gave her notice of the deficiency, which she failed to timely challenge. (Id.).




                                                  6
        In approximately 2006, Na Li became employed by Bag Republic, LLC, a Texas limited

liability company owned by Jacob Thomas. (Docket Entry No. 39-3, Thomas Dep. at 26:4–6,

125:9–11, 160:18–21). Na Li’s mother, JingXia Lu signed the articles of formation for Bag

Republic filed with the Texas Secretary of State. (Docket Entry No. 39-3, Thomas Dep. Exhibit

5 at ECF page 52). JingXia Lu did not run or own Bag Republic. (Docket Entry No. 39-3, Thomas

Dep. at 46:10–47:1; Docket Entry No. 39-4, Na Li Dep. vol. 2 at 234:11–13).

        In 2007, the IRS made a federal income tax assessment against Na Li for income tax,

penalties, and interest due for income on stock trades in 2003. (Docket Entry No. 39-2, Bagga

Decl. at 7). Na Li had failed to file a federal income tax return for that year. (Id.). As of 2007,

Na Li owed the IRS $109,764.40 for her 2003 income taxes. (Id.). Despite notice of the tax

assessment and demand for payment, Na Li did not pay her 2003 income tax liability. (Id.). In

February 2017, the IRS wrote off Na Li’s 2003 income tax as uncollectable because the ten-year

statute of limitations had expired.1 (Id.).

               2008

        In April 2008, the IRS filed a notice of a federal tax lien against Na Li in Montgomery

County, Texas, where she lived at the time, for the 2000 federal tax liability. (Id. at 9, 188). Later,

in 2017, the IRS filed a notice of federal tax lien against Na Li in Harris County, Texas, where she

now lives, for the 2000 federal tax liability. (Id. at 9, 189–91). These tax liens encumber Na Li’s

interest in all real property located in those counties, and in any other personal property. (Id. at 9).

The IRS also filed notices of federal tax liens in Harris County, Texas, and in the Texas Secretary

of State UCC records, against L & L International, Inc. as Na Li’s alter ego. (Id.). These alter-



        1
         The ten-year statute of limitations to collect the March 26, 2007, assessment of Na Li’s
2000 income tax liability was suspended when the United States filed this suit on March 24, 2017.
26 U.S.C. § 6502.

                                                   7
ego liens attached to any property held in L & L International, Inc.’s name, including bank

accounts. (Id.).

              2009

       In June and July 2009, Na Li made two wire transfers totaling $100,000 from the Bag

Republic account at Chase Bank to an account in her name at the Bank of China in China. (Docket

Entry No. 39-3 at 31:3–32:24, 37:13–38:3; id. at ECF pages 44, 46). This was income to Na Li

and subject to the tax liens against her. Her 2009 federal income tax return reported a total adjusted

gross income for 2009 in the amount of $12,000. (Docket Entry No. 39-2 at 3, 113). The return

included none of the funds she received from the wire transfers to her Chinese bank account that

year. (Id. at 3, 113–14).

              2010

       In December 2010, Na Li wire transferred another $100,000 from the Bag Republic

account at Chase Bank to an account in her name at the Bank of China in China. (Docket Entry

No. 39-3 at 38:12–40:15; id. at ECF page 48). This $100,000 in income is subject to the tax lien

for Na Li’s 2000 taxes. The 2010 federal income tax return Na Li filed in February 2014, however,

reported $0 total adjusted gross income for 2010. (Docket Entry No. 39-2 at 115–16).

              2011

       On January 10, 2011, Na Li formed L & L International, Inc., a Texas corporation. (Docket

Entry No. 39-8). Na Li’s aunt, JingMin Lu, who has never resided in the United States, is listed

as the registered agent and director of L & L International, Inc. on the certificate of formation filed

with the Texas Secretary of State. (Docket Entry No. 39-8 at 1; Docket Entry No. 39-4, Na Li

Dep. vol. 2, at 95:22–96:3). Na Li, not JingMin Lu, signed L & L International, Inc.’s corporate

records and tax returns. (Docket Entry No. 39-5 at 28; Docket Entry No. 39-6 at 10; Docket Entry



                                                  8
No. 39-8 at 3; Docket Entry No. 39-15 at 2). Na Li had Lee, Huang & Associates prepare L & L

International, Inc.’s tax returns, which Na Li or James Lee signed and filed with the IRS. (Docket

Entry No 39-5 at 19–28; Docket Entry No. 39-6 at 1–10). Na Li signed as the president of the

company. (See, e.g., Docket Entry No. 39-5 at 22, 24).

       Na Li paid her personal expenses out of L & L International, Inc.’s bank account at Chase,

but she did not declare these payments as income on the tax returns she filed with the IRS. (Docket

Entry No. 39-2 at 6, 93–124). Na Li also used L & L International, Inc.’s corporate credit card to

pay her personal expenses, without reporting these payments as income on the tax returns she filed

with the IRS. (Id.). Na Li was the only person who controlled L & L International, Inc.’s business.

Her father, Bin Li, received wages out of the L & L International, Inc. bank account during the

years when he performed minimal work for the company. (Docket Entry No. 39-10, Bin Li Dep.

at 76:2–77:14). Na Li did not provide the testimony of JingMin Lu, by affidavit, declaration, or

otherwise.

       Before Na Li incorporated L & L International, Inc., she used a personal checking account

with JP Morgan Chase Bank in Houston, Texas, to pay her personal expenses. (Docket Entry No.

39-2, Bagga Decl. at 7; Docket Entry No. 39-9). After the IRS began collection proceedings for

Na Li’s 2000 income tax, she began using the L & L International, Inc. Chase bank account, or a

credit card in the name of L & L International, Inc. and Bin Li to pay personal expenses. (Docket

Entry No. 39-2, Bagga Decl. at 7). Before he retired, Bin Li was a handyman and construction

remodeler. (Docket Entry No. 39-10, Bin Li Dep. at 28:3–25, 56:17–19). He had nothing to do

with the management or operation of L & L International, Inc. (Id. at 75:8–23). L & L paid Bin

Li wages during the years in which he did not remember whether he filed federal income tax

returns. (See id. at 27:11–30:8, 75:24–78:24).



                                                 9
              2012

       Although Na Li’s 2000 income tax liability was assessed in 2007, she did not challenge it

until 2012. (Docket Entry No. 39-2, Bagga Decl. at 6; Docket Entry No. 39-11, Na Li Dep. vol. 1

at 272:22–273:20).

              2016

       In February 2016, IRS Revenue Officer Anu Bagga interviewed Na Li. Na Li told Officer

Bagga that she let her mother use her social security number to trade stocks because her mother

did not have her own U.S. social security number. (Docket Entry No. 39-2, Bagga Decl. at 4).

              2017

       The United States served interrogatories on Na Li, seeking any evidence that she had to

substantiate a challenge to the 2000 income tax liability. (Docket Entry No. 14-1). She provided

none. She told the IRS that she was talking to her accountants about the 2000 tax year and would

try to get the cost basis information for the stock trades under her social security number and file

a correct 2000 income tax return. (Docket Entry No. 39-2, Bagga Decl. at 5–6). But she has not

provided the information or filed an amended income tax return for 2000. (Id.).

              2018

       In July 2018, the court ordered Na Li, her counsel, and Bin Li to appear for a show-cause

hearing in August 2018 to determine whether to hold Na Li and Bin Li in civil contempt for failing

to comply with a court order and with subpoenas duces tecum. (Docket Entry No. 25). Na Li and

Bin Li appeared at the hearing. The court ordered that:

       [t]he motion for contempt, (Docket Entry No. 23), is denied pursuant to the parties’
       compliance with the court’s rulings stated on the record. By August 20, Na Li must
       make a formal request for all bank records from the banks in China and the New
       York branch, showing withdrawals from, deposits into, and the other transactions
       set out in the government’s Exhibit 14. Na Li must report to the government and
       produce copies of the bank records . . . within 48 hours after receiving them. Bin


                                                10
       Li must produce the requested documents and appear for a deposition in the court’s
       chambers.

(Docket Entry No. 30).

       In August 2018, Bin Li was deposed. (Docket Entry No. 39-10). He failed to produce any

documents in compliance with the subpoena duces tecum and the court’s order, except for his

affidavit, which he testified he could not read because it was written in English. (Id. at 9:12–

18:13). He testified that he was a remodeler but had worked little since 2009 because of poor

health. (Id. at 55:19–58:5). He testified that in February 2017, he withdrew $235,000 from the L

& L International, Inc. bank account, but he deposited only $230,000 into his American First

National Bank account. (Id. at 59:16–20). The withdrawal occurred on February 27, 2017, one

day before Na Li and Bin Li met with Officer Bagga about Na Li’s 2000 income tax debt, and

shortly before this case was filed. (Docket Entry No. 39-2, Bagga Decl. at 8–9).

       In his deposition, Bin Li testified that JingMin Lu, Na Li’s aunt, sent someone to his house

to pick up $230,000 in cash on August 5, 2018. (Docket Entry No. 39-10, Bin Li Dep. at 44:10–

48:15, 58:25–64:20). Bin Li testified that he feared the IRS would take the money. (Id. at 61:2–

4). While he testified that he has documents showing what happened to the $230,000 he withdrew

from the L & L International, Inc. account, he has never provided any documentation since. (See

id. at 10:6–14, 45:7–17). Bin Li had no corporate records or other documents pertaining to L & L

International, Inc. (Id. at 88:10–24). He testified that he was never the president of L & L

International, Inc. (Id. at 88:10–12). He did some work for L & L International, Inc., but he did

not remember when or how much he was paid. (Id. at p. 76:19–78:16). Before his deposition, he

had never seen the IRS W-2 forms showing that L & L International, Inc. paid him wages, and he

denied signing a tax return for L & L International, Inc. (Id. at 86:6–87:15).




                                                11
       Jacob Thomas also gave a deposition in 2018.            (Docket Entry No. 39-3).       From

approximately 2006 until 2010, Thomas and Na Li worked for Bag Republic, LLC, Thomas’s

business. (Id. at 17:1–11, 26:4–6, 125:9–11). By the time of his deposition, Thomas had not heard

from Na Li for five or six years. (Id. at 16:14–18). Once Thomas received the deposition

subpoena, Na Li called him and indicated that he should testify that the Bag Republic wire transfers

went to a business, not to her, and that Bag Republic was a failed business. (Id. at 21:20–23:7).

Instead, Thomas testified that the main reason Bag Republic closed was that Na Li had taken over

the accounting and kept him from knowing what was happening with the finances and tax returns

by controlling communications with their accounting firm. (Id. at 23:8–25:21).

       Thomas testified that in 2009 and 2010, Na Li transferred a total of $200,000 to her Bank

of China account from the Bag Republic account, and that this was compensation to Na Li from

Bag Republic. (Id. at 36:12–40:15). IRS records show that Na Li did not report this compensation

on her 2009 or 2010 income tax returns. (Docket Entry No. 39-2 at 3, 113–16).

       During his deposition, Thomas reviewed a certificate of formation showing the Bag

Republic organizer was JingXia Lu. (Docket Entry No. 39-3, Thomas Dep. at 46:10–24). He did

not know JingXia Lu, a person who had nothing to do with the company. (Id.). JingXia Lu is Na

Li’s mother.

       Thomas also testified that although Na Li’s salary from Bag Republic was $24,000 per

year, she wire transferred money to herself out of the corporate bank account for additional

amounts. (Id. at 56:14–23, 60:17–61:7, 118:18–119:2). The W-2s for Na Li showed annual

income of only $24,000. (Id. at 60:17–61:7). There were no W-2s or 1099s issued to her for the

additional income she received from Bag Republic. (Id.; Docket Entry No. 39-2 at 3, 113–16).




                                                12
III.   Conclusion and Order

       The United States is entitled to a judgment against Na Li for her 2000 federal income tax

and an order enforcing the federal tax liens and requiring a sale or liquidation of Na Li’s assets to

satisfy or partially satisfy her federal tax liability. The income tax Na Li owes is $1,420,041.54,

plus interest and penalties from April 15, 2019, which remains unpaid. The IRS documents and

the declaration of Anu Bagga establish the taxes owed. The documents the IRS provided are

presumptive proof of a valid assessment and Na Li produced no evidence to counter the

presumption. Stallard v. United States, 12 F.3d 489, 493 (5th Cir. 1994). Despite notice and

demand for payment of these liabilities, Na Li has not paid.

       The United States is also entitled to a judgment that L & L International, Inc. is the alter

ego of Na Li and that its assets must be used or sold to pay her taxes. Na Li enjoyed the benefits

of L & L International, Inc. when she used its bank account and credit card to pay her personal

expenses. She exercised dominion and control over L & L International, Inc., claimed on tax forms

to be its president, and is the de facto owner of the company, which failed to observe corporate

formalities.

       The record evidence shows that Na Li was avoiding the payment of her federal tax liability,

and that she used L & L International, Inc. to avoid paying her taxes. The alter-ego doctrine exists

to prevent this type of creditor avoidance.

       Under 26 U.S.C. §§ 6323 (f)(1)(A) and (2), the United States perfected its tax liens against

Na Li by filing them in Montgomery and Harris Counties, and it perfected its alter-ego tax liens

against L & L International by filing them in Harris County and with the Texas Secretary of State.

(Docket Entry No. 39-2, Bagga Decl. at 9).




                                                 13
       The court enters judgment for the United States for Na Li’s federal income tax liability, in

the amount of $1,420,041.54, plus penalties, statutory additions, additional prejudgment interest

from April 15, 2019, and postjudgment interest from the date judgment is entered, until paid. 28

U.S.C. § 1961(c)(1); 26 U.S.C. §§ 6601, 6621, 6622. The court orders that the federal tax liens

against Na Li and against L & L International, Inc., as the alter ego of Na Li, be enforced; it also

orders the sale of Na Li and the company’s property, with the proceeds to be applied first to the

costs of the sale, and then to the United States for the payment or partial payment of the federal

tax debt of Na Li.

       Finally, the court orders Na Li and L & L International, Inc. to repatriate and divest their

respective funds that were transferred to China or other countries, for payment of Na Li’s federal

tax debt.

       SIGNED on January 13, 2020, at Houston, Texas.


                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                14
